Exhibit 10.1

MERCURY COMPUTER SYSTEMS, INC.

1997 EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated through November 13, 2006)

 

1. PURPOSE.

It is the purpose of this 1997 Employee Stock Purchase Plan to provide a means
whereby eligible employees may purchase Common Stock of Mercury Computer
Systems, Inc. (the “Company”) and any subsidiaries as defined below through
after-tax payroll deductions. It is intended to provide a further incentive for
employees to promote the best interests of the Company and to encourage stock
ownership by employees in order that they may participate in the Company’s
economic growth.

It is the intention of the Company that the Plan qualify as an “employee stock
purchase plan” within the meaning of Section 423 of the Internal Revenue Code
and the provisions of this Plan shall be construed in a manner consistent with
the Code and Treasury Regulations promulgated thereunder.

 

2. DEFINITIONS.

The following words or terms, when used herein, shall have the following
respective meanings:

 

  (a) “Plan” shall mean the 1997 Employee Stock Purchase Plan.

 

  (b) “Company” shall mean Mercury Computer Systems, Inc., a Massachusetts
corporation.

 

  (c) “Account” shall mean the Employee Stock Purchase Account established for a
Participant under Section 7 hereunder.

 

  (d) “Basic Compensation” shall mean the regular rate of salary or wages in
effect during a Purchase Period, before any deductions or withholdings, and
including overtime, bonuses and sales commissions, but excluding amounts paid in
reimbursement of expenses.

 

  (e) “Board of Directors” shall mean the Board of Directors of Mercury Computer
Systems, Inc.

 

  (f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (g) “Committee” shall mean the Compensation Committee appointed by the Board
of Directors.

 

  (h) “Common Stock” shall mean shares of the Company’s common stock, $.01 par
value per share.

 

  (i) “Eligible Employees” shall mean all persons employed by the Company or its
Subsidiaries, but excluding:

 

  (1) Persons whose customary employment is less than twenty hours per week or
five months or less per year; and

 



--------------------------------------------------------------------------------

  (2) Persons who are deemed for purposes of Section 423(b)(3) of the Code to
own stock possessing 5% or more of the total combined voting power or value of
all classes of stock of the Company or a subsidiary.

For purposes of the Plan, employment will be treated as continuing intact while
a Participant is on military leave, sick leave, or other bona fide leave of
absence, for up to 90 days or so long as the Participant’s right to
re-employment is guaranteed either by statute or by contract, if longer than 90
days.

 

  (j) “Exercise Date” shall mean the last day of a Purchase Period; provided,
however, that if such date is not a business day, “Exercise Date” shall mean the
immediately preceding business day.

 

  (k) “Participant” shall mean an Eligible Employee who elects to participate in
the Plan under Section 6 hereunder.

 

  (l) There shall be two “Purchase Periods” in each full calendar year during
which the Plan is in effect, one commencing on January 1 of each calendar year
and continuing through June 30 of such calendar year, and the second commencing
on July 1 of each calendar year and continuing through December 31 of such
calendar year. The last Purchase Period shall commence on July 1, 2016 and end
on December 31, 2016.

 

  (m) “Purchase Price” shall mean the lower of (i) 85% of the fair market value
of a share of Common Stock for the first business day of the relevant Purchase
Period, or (ii) 85% of such value on the relevant Exercise Date. If the shares
of Common Stock are listed on any national securities exchange, including
without limitation the Nasdaq Stock Market, the fair market value per share of
Common Stock on a particular day shall be the closing price, if any, on the
largest such exchange on such day, and, if there are no sales of the shares of
Common Stock on such particular day, the fair market value of a share of Common
Stock shall be determined by taking the weighted average of the means between
the highest and lowest sales on the nearest date before and the nearest date
after the particular day in accordance with Treasury Regulations
Section 25.2512-2. If the shares of Common Stock are not then listed on any such
exchange, the fair market value per share of Common Stock on a particular day
shall be the mean between the closing “Bid” and the closing “Asked” prices, if
any, as reported in the National Daily Quotation Service for such day. If the
fair market value cannot be determined under the preceding sentences, it shall
be determined in good faith by the Board of Directors.

 

  (n) “Subsidiary” shall mean any present or future corporation which (i) would
be a “subsidiary corporation” of the Company as that term is defined in
Section 424(f) of the Code and (ii) is designated as a participating employer in
the Plan by the Board.

 

3. GRANT OF OPTION TO PURCHASE SHARES.

Each Eligible Employee shall be granted an option effective on the first
business day of each Purchase Period to purchase shares of Common Stock. The
term of the option shall be the length of the Purchase Period. The number of
shares subject to each option shall be the quotient

 

2



--------------------------------------------------------------------------------

of the aggregate payroll deductions in the Purchase Period authorized by each
Participant in accordance with Section 6 divided by the Purchase Price, but in
no event greater than 833 shares per option, or such other number as determined
from time to time by the Board of Directors or the Committee (the “Share
Limitation”). Notwithstanding the foregoing, no employee shall be granted an
option which permits his right to purchase shares under the Plan to accrue at a
rate which exceeds in any one calendar year $25,000 of the fair market value of
the Common Stock as of the date the option to purchase is granted.

 

4. SHARES.

There shall be 800,000 shares of Common Stock reserved for issuance to and
purchase by Participants under the Plan, subject to adjustment as herein
provided. The shares of Common Stock subject to the Plan shall be either shares
of authorized but unissued Common Stock or shares of Common Stock reacquired by
the Company and held as treasury shares. Shares of Common Stock not purchased
under an option terminated pursuant to the provisions of the Plan may again be
subject to options granted under the Plan.

The aggregate number of shares of Common Stock which may be purchased pursuant
to options granted hereunder, the number of shares of Common Stock covered by
each outstanding option, and the purchase price for each such option shall be
appropriately adjusted for any increase or decrease in the number of outstanding
shares of Common Stock resulting from a stock split or other subdivision or
consolidation of shares of Common Stock or for other capital adjustments or
payments of stock dividends or distributions or other increases or decreases in
the outstanding shares of Common Stock effected without receipt of consideration
by the Company.

 

5. ADMINISTRATION.

The Plan shall be administered by the Board of Directors or the Compensation
Committee appointed from time to time by the Board of Directors. The Board of
Directors or the Committee, if one has been appointed, is vested with full
authority to make, administer and interpret such equitable rules and regulations
regarding the Plan as it may deem advisable. The Board of Directors’, or the
Committee’s, if one has been appointed, determinations as to the interpretation
and operation of the Plan shall be final and conclusive. No member of the Board
of Directors or the Committee shall be liable for any action or determination
made in good faith with respect to the Plan or any option granted under the
Plan.

 

6. ELECTION TO PARTICIPATE.

An Eligible Employee may elect to become a Participant in the Plan for a
Purchase Period by completing a “Stock Purchase Agreement” form prior to the
first day of the Purchase Period for which the election is made. Such Stock
Purchase Agreement shall be in such form as shall be determined by the Board of
Directors or the Committee. The election to participate shall be effective for
the Purchase Period for which it is made. There is no limit on the number of
Purchase Periods for which an Eligible Employee may elect to become a
Participant in the Plan. In the Stock Purchase Agreement, the Eligible Employee
shall authorize regular payroll deductions of any full percentage of his Basic
Compensation, but in no event less than one percent (1%) nor more than ten
percent (10%) of his Basic Compensation, not to exceed $25,000 per year. An
Eligible Employee may not change his authorization except as otherwise provided
in Section 9. Options granted to Eligible Employees who have failed to execute a
Stock Purchase Agreement within the time periods prescribed in the Plan will
automatically lapse.

 

3



--------------------------------------------------------------------------------

7. EMPLOYEE STOCK PURCHASE AGREEMENT.

An Employee Stock Purchase Account will be established for each Participant in
the Plan for bookkeeping purposes, and payroll deductions made under Section 6
will be credited to such Accounts. However, prior to the purchase of shares in
accordance with Section 8 or withdrawal from or termination of the Plan in
accordance with provisions hereof, the Company may use for any valid corporate
purpose all amounts deducted from a Participant’s wages under the Plan and
credited for bookkeeping purposes to his Account.

The Company shall be under no obligation to pay interest on funds credited to a
Participant’s Account, whether upon purchase of shares in accordance with
Section 8 or upon distribution in the event of withdrawal from or termination of
the Plan as herein provided.

 

8. PURCHASE OF SHARES.

Each Eligible Employee who is a Participant in the Plan automatically and
without any act on his part will be deemed to have exercised his option on each
Exercise Date to the extent that the balance then in his Account under the Plan
is sufficient to purchase at the Purchase Price whole shares of the Common Stock
subject to his option, subject to the Share Limitation and the Section 423(b)(8)
limitation described in Section 3. Any balance remaining in the Participant’s
Account shall be retained in the Participant’s Account and added to the
aggregate payroll deductions during the next Purchase Period for purposes of
determining the number of shares which may be acquired by such Participant
pursuant to Section 3, unless a refund is requested by the Participant. No
interest shall be paid on the balance remaining in any Participant’s Account.

 

9. WITHDRAWAL.

A Participant who has elected to authorize payroll deductions for the purchase
of shares of Common Stock may cancel his election by written notice of
cancellation (“Cancellation”) delivered to the office or person designated by
the Company to receive Stock Purchase Agreements, but any such notice of
Cancellation must be so delivered not later than ten (10) days before the
relevant Exercise Date.

A Participant will receive in cash, as soon as practicable after delivery of the
notice of Cancellation, the amount credited to his Account. Any Participant who
so withdraws from the Plan may again become a Participant at the start of the
next Purchase Period in accordance with Section 6.

Upon dissolution or liquidation of the Company every option outstanding
hereunder shall terminate, in which event each Participant shall be refunded the
amount of cash then in his Account. If the Company shall at any time merge into
or consolidate with another corporation, the holder of each option then
outstanding will thereafter be entitled to receive at the next Exercise Date,
upon exercise of such option and for each share as to which such option was
exercised, the securities or property which a holder of one share of Common
Stock was entitled upon and at such time of such merger or consolidation. In
accordance with this paragraph and this Plan, the Board of Directors or
Compensation Committee, if any, shall determine the kind or amount of such
securities or property which such holder of an option shall be entitled to
receive. A sale of all or substantially all of the assets of the Company shall
be deemed a merger or consolidation for the foregoing purposes.

 

4



--------------------------------------------------------------------------------

10. ISSUANCE OF STOCK CERTIFICATES.

The shares of Common Stock purchased by a Participant shall, for all purposes,
be deemed to have been issued and sold at the close of business on the Exercise
Date. Prior to that date none of the rights or privileges of a shareholder of
the Company, including the right to vote or receive dividends, shall exist with
respect to such shares.

Within a reasonable time after the Exercise Date, the Company shall notify the
transfer agent and registrar of the Common Stock of the Participant’s ownership
of the number of shares of Common Stock purchased by a Participant for the
Purchase Period, which shall be registered either in the Participant’s name or
jointly in the names of the Participant and his spouse with right of
survivorship as the Participant shall designate in his Stock Purchase Agreement.
Such designation may be changed at any time by filing notice thereof with the
party designated by the Company to receive such notices.

 

11. TERMINATION OF EMPLOYMENT.

 

  (a) Upon a Participant’s termination of employment for any reason, other than
death, no payroll deduction may be made from any compensation due him and the
entire balance credited to his Account shall be automatically refunded, and his
rights under the Plan shall terminate.

 

  (b) Upon the death of a Participant, no payroll deduction shall be made from
any compensation due him at time of death, the entire balance in the deceased
Participant’s Account shall be paid in cash to the Participant’s designated
beneficiary, if any, under a group insurance plan of the Company covering such
employee, or otherwise to his estate, and his rights under the Plan shall
terminate.

 

12. RIGHTS NOT TRANSFERABLE.

The right to purchase shares of Common Stock under this Plan is exercisable only
by the Participant during his lifetime and is not transferable by him. If a
Participant attempts to transfer his right to purchase shares under the Plan, he
shall be deemed to have requested withdrawal from the Plan and the provisions of
Section 9 hereof shall apply with respect to such Participant.

 

13. NO GUARANTEE OF CONTINUED EMPLOYMENT.

Granting of an option under this Plan shall imply no right of continued
employment with the Company for any Eligible Employee.

 

14. NOTICE.

Any notice which an Eligible Employee or Participant files pursuant to this Plan
shall be in writing and shall be delivered personally or by mail addressed to
Mercury Computer Systems, Inc., 199 Riverneck Road, Chelmsford, MA 01824, Attn:
ESPP Administrator. Any notice to a Participant or an Eligible Employee shall be
conspicuously posted in the Company’s principal office or shall be mailed
addressed to the Participant or Eligible Employee at the address designated in
the Stock Purchase Agreement or in a subsequent writing.

 

15. APPLICATION OF FUNDS.

All funds deducted from a Participant’s wages in payment for shares purchased or
to be purchased under this Plan may be used for any valid corporate purpose
provided that the

 

5



--------------------------------------------------------------------------------

Participant’s Account shall be credited with the amounts of all payroll
deductions as provided in Section 7.

 

16. GOVERNMENT APPROVALS OR CONSENTS.

This Plan and any offering and sales to Eligible Employees under it are subject
to any governmental approvals or consents that may be or become applicable in
connection therewith. Subject to the provisions of Section 17, the Board of
Directors of the Company may make such changes in the Plan and include such
terms in any offering under this Plan as may be necessary or desirable, in the
opinion of counsel, to comply with the rules or regulations of any governmental
authority, or to be eligible for tax benefits under the Code or the laws of any
state.

 

17. AMENDMENT OF THE PLAN.

The Board of Directors may, without the consent of the Participants, amend the
Plan at any time, provided that no such action shall adversely affect options
theretofore granted hereunder, and provided that no such action by the Board of
Directors without approval of the Company’s shareholders may (a) increase the
total number of shares of Common Stock which may be purchased by all
Participants, (b) change the class of employees eligible to receive options
under the Plan, or (c) make any changes to the Plan which require shareholder
approval under applicable law or regulations, including Section 423 of the Code
and the regulations promulgated thereunder.

For purposes of this Section 17, termination of the Plan by the Board of
Directors pursuant to Section 18 shall not be deemed to be an action which
adversely affects options theretofore granted hereunder.

 

18. TERM OF THE PLAN.

The Plan shall become effective on the Effective Date, provided that it is
approved within twelve months after adoption by the Board of Directors by the
affirmative vote of holders of a majority of the stock of the Company present or
represented and entitled to vote at a duly held shareholders’ meeting. The Plan
shall continue in effect through December 31, 2016, provided, however, that the
Board of Directors shall have the right to terminate the Plan at any time, but
such termination shall not affect options then outstanding under the Plan. It
will terminate in any case when all or substantially all of the unissued shares
of Common Stock reserved for the purposes of the Plan have been purchased. If at
any time shares of Common Stock reserved for the purposes of the Plan remain
available for purchase but not in sufficient number to satisfy all then unfilled
purchase requirements, the available shares shall be apportioned among
Participants in proportion to the amount of payroll deductions accumulated on
behalf of each Participant that would otherwise be used to purchase Common Stock
and the Plan shall terminate. Upon such termination or any other termination of
the Plan, all payroll deductions not used to purchase stock will be refunded,
without interest.

 

19. NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.

By electing to participate in the Plan, each Participant agrees to notify the
Company in writing immediately after the Participant transfers Common Stock
acquired under the Plan, if such transfer occurs within two years after the
first business day of the Purchase Period in which such Common Stock was
acquired. Each Participant further agrees to provide any information about such
a transfer as may be requested by the Company or any subsidiary corporation in
order to assist it in complying with the tax laws. Such dispositions generally
are treated as

 

6



--------------------------------------------------------------------------------

“disqualifying dispositions” under Sections 421 and 424 of the Code, which have
certain tax consequences to Participants and to the Company and its
participating Subsidiaries. The Participant acknowledges that the Company may
send a Form W-2, or substitute therefor, as appropriate, to the Participant with
respect to any income recognized by the Participant upon a disqualifying
disposition of Common Stock.

 

20. WITHHOLDING OF ADDITIONAL INCOME TAXES.

By electing to participate in the Plan, each Participant acknowledges that the
Company and its participating Subsidiaries are required to withhold taxes with
respect to the amounts deducted from the Participant’s compensation and
accumulated for the benefit of the Participant under the Plan and each
Participant agrees that the Company and its participating Subsidiaries may
deduct additional amounts from the Participant’s compensation, when amounts are
added to the Participant’s account, used to purchase Common Stock or refunded,
in order to satisfy such withholding obligations.

 

22. GENERAL.

Whenever the context of this Plan permits, the masculine gender shall include
the feminine and neuter genders.

 

Approved by the Board of Directors:   November 19, 1997; June 15, 1998; June 11,
1999; April 17, 2001; June 20, 2005; July 24, 2006 Approved by the Shareholders:
  December 18, 1997; November 13, 2006

 

7